



Exhibit 10.5
Amendment 1
to the Edwards Lifesciences Corporation
Severance Plan


Pursuant to Article VI of the Edwards Lifesciences Corporation Severance Plan
(the “Plan”), the Corporate Vice President of Human Resources hereby amends the
Plan effective January 1, 2017 as follows:


1.
Article II, Section (e) is amended to read as follows



“‘Eligible Employee’ means each Employee who is a regular employee (not a
temporary employee) who is employed by an Employer and is scheduled to work at
least twenty (20) hours each week, and is on a U.S. payroll of an Employer.
Notwithstanding the foregoing, the term “Eligible Employee” shall exclude: (1)
any individual who performs services for an Employer pursuant to an agreement
(written or oral) that classifies such individual as an independent contractor
or as an employee of another entity, or that otherwise contains a waiver of
participation in this Plan, regardless of such individual’s employment status
under common law, (2) any individual who is considered a “leased employee” as
defined in Section 414(n)(2) of the Code who is employed by another entity, (3)
individuals classified as Inpatriate Employees, (4) any individual whose terms
of employment are governed by a collective bargaining agreement (unless the
bargaining agreement provides for participation in the Plan) (5) any employee
who refuses to accept another position within the Company or with a successor
employer, (6) any employee whose job is outsourced to an employer who is not a
member of the controlled group; provided such employee is offered a position
with such employer, regardless of the terms and conditions of such offer, (7)
sunset employees (employees who are hired for a specific period of time), (8)
employees who fail to timely sign a general release agreement provide by the
Employer; (9) employees who fail to return from a leave of absence in a timely
manner (including but not limited to those employees who are on medical or
disability leave and fail to return to work in a timely manner after they have
been determined to no longer be disabled), and (10) any employee classified as
an intern.”


EDWARDS LIFESCIENCES CORPORATION


By: /s/ Christine Z. McCauley


Name: Christine Z. McCauley


Title: Chairperson, Administrative and Investment Committee


Date: February 24, 2017





